Citation Nr: 1619279	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-46 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as a qualifying chronic disability resulting from an undiagnosed illness.

2. Entitlement to service connection for a neurological disorder (claimed as seizures), to include as a qualifying chronic disability resulting from an undiagnosed illness.

3. Entitlement to service connection for a sleep disorder, to include as a qualifying chronic disability resulting from an undiagnosed illness.  

4. Entitlement to service connection for fatigue, to include as a qualifying chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for headaches, to include as a qualifying chronic disability resulting from an undiagnosed illness or as secondary to a service connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to March 1992. He also had additional prior service with a Reserve unit, which included a period of active duty for training from January 4, 1988 to May 5, 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from    a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claim initially included requests for service connection for right knee pain and gastrointestinal disturbance.  Service connection was granted for irritable bowel syndrome and for right meniscus tear in a January 2015 rating decision.  Thus, those issues are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran does not have objective indications of a chronic disability resulting from an undiagnosed illness or from a medically unexplained multi-symptom illness.

3.  There is no probative evidence showing diagnosis of a left knee condition.

4.  There is no probative evidence showing diagnosis of a neurological disorder manifested by fainting or seizures.

5.  There is no probative evidence showing a diagnosis of a sleep disorder; sleep impairment has been shown to be a symptom of service-connected posttraumatic stress disorder (PTSD).

6.  There is no probative evidence showing a diagnosis of disability manifested by fatigue; fatigue has been shown to be a symptom of service-connected PTSD.
	

CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  A neurological disability was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  A sleep disability was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

4.  A fatigue disability was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided in a May 2006 letter.

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, post-service treatment records, and VA examination reports. As instructed in the August 2014 Board remand, the Veteran was provided VA examinations in connection with his claims in October 2014.  An addendum medical opinion was provided in December 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.




II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R.  § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses). 38 C.F.R. § 3.317(a)(2). 

The evidence establishes that the Veteran in this case served in the Persian Gulf during the requisite time period under 38 C.F.R. § 3.317.  However, as discussed below, the Veteran was provided a Gulf War examination, and the examiner indicated that the Veteran had no diagnosed illnesses for which no etiology was established, and found no disabilities suggestive of a Gulf War syndrome.  The Board finds that the regulations pertaining to undiagnosed illness for Persian Gulf Veterans do not apply in this case. 

Nonetheless, the Board will review the claims to assess whether service connection may be appropriate on a direct basis under 38 C.F.R. § 3.303.

A.  Pertinent Facts

      1.  Left Knee Condition

Service treatment records (STRs) showed no abnormality of the knees on the Veteran's entrance examination in July 1989.  On the accompanying Report of Medical History, it was noted the Veteran had injured his right knee six years previously, but he had no remaining symptoms.  The Veteran sought treatment     for pain, rule out strain in the left knee in May 1990.  Radiographs were negative.  In August 1990, he complained of left knee discomfort after running into another player during softball.  Minimal swelling was seen and the knee was noted to be tender.  A sprain was assessed.  There was no indication of any left knee abnormality at the Veteran's February 1992 separation examination.  

Post-service treatment records do not show diagnosis of a left knee condition.  The Veteran did mention mild knee pain on exertion at a VA examination in October 2014; however, examination of the left knee revealed no abnormalities and no disability was diagnosed.  In addition, VA and private treatment records also failed to show diagnosis of a condition of the left knee.

	2.  Neurological Disorder

STRs indicate the Veteran was involved in a motor vehicle accident in January 1992 and he was assessed for a possible traumatic brain injury. It was noted he    had lost consciousness at the time and complained of pain in the low back and neck.  No further indication of a neurological disorder manifested by fainting or seizures appears in the STRs.

A private treatment record dated in December 2005 indicated the Veteran        sought treatment for "black out episodes."  It was indicated that the first episode  had occurred two years prior and was thought to be vasovagal at the time.  The Veteran explained the episodes were preceded by a lightheaded episode and a     left-arm tingling.  As a result of these symptoms, the Veteran underwent cardiac catheterization which was negative.  He was evaluated for a neurologic source of loss of consciousness and it was felt by neurologists not to be a neurologic problem.  It was noted he had a head injury at age 16 in which he lost consciousness and apparently injured his cervical vertebra.  He also reported being hit in the head two months previously by a door at work and suffering a concussion, accompanied by nausea and vomiting.  He indicated he did not feel under stress and did not note anything that seemed to precipitate the episodes.  A CT scan on the brain was noted to be unremarkable.  No diagnosis was rendered.  

A private treatments record dated in 2006 indicated the Veteran had been restricted from driving for six months following a "seizure" that occurred the previous September.  The records also noted that the Veteran's first episodes of loss of consciousness occurred in December 2005.  He reported being at work and felt a pressure on his chest, light headed and dizzy.  A cardiac workup at the emergency room was negative.  Two days later he reported having a similar episode and they initially continued once a week.  He reported experiencing generalized shaking at home in April 2006.  An EEG and EKG were normal.

At a VA examination in October 2014, the examiner did not diagnose a disability manifested by fainting and review of recent treatment records did not show treatment for or diagnosis of such a disability.  The examiner noted the Veteran had no active syncope or seizures.  Significantly, there is no medical evidence of record showing a diagnosis of a neurological disability manifested by fainting during the appeal period, nor competent evidence showing objective indications of chronic disability.  

      3.  Sleep Disorder

The STRs contain no evidence of insomnia or sleep disturbances.  Post-service    VA treatment records show treatment for sleep disturbance and that the Veteran is taking medication.

In October 2014, the Veteran underwent a VA mental health examination.   Chronic sleep impairment was noted as a symptom that actively applied to his PTSD diagnosis.

At the October 2014 Gulf War examination, the examiner did not directly      address insomnia or sleep disturbance and an addendum opinion was sought.       The examiner explained in a December 2014 addendum opinion that insomnia     and sleep impairment did not represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Gulf War but rather were symptoms of his PTSD and myriad co-morbidities.

      
      
      
      4.  Fatigue

STRs do not show treatment for or complaint of fatigue.  Post-service treatment records also do not show a diagnosis of a disability manifested by fatigue.

During a March 2013 VA PTSD examination, the Veteran reported difficulty falling and/or staying asleep as a symptom of his PTSD.

In August 2014, the Board remanded the claim for an opinion to determine whether the Veteran's complained of symptoms, to include fatigue, were associated with a diagnosable illness or represented a known clinical diagnosis.  The Board also asked the examiner if such symptoms were not due to a specific diagnosed disease entity to provide an opinion as to whether the symptoms represented an objective indication   of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.

In a December 2014 opinion, the examiner recognized that insomnia and fatigue where noted on the Veteran's mental health examination in October 2014, but on the Gulf War Syndrome examination of the same date, such symptoms did not represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Gulf War but rather, was a symptom of his PTSD and myriad co-morbidities.


B.  Entitlement to Service Connection

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation        of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  As there is no evidence of a currently diagnosed left knee condition, a current sleep disorder, a current neurological disorder, or a current disability manifested by fatigue, service connection for such disabilities must be denied.     See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim.") 

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms. Accordingly, service connection cannot be granted for symptoms of a disability such as pain, sleep impairment, fainting or fatigue, standing alone. While the Board acknowledges the Veteran's arguments in support of his claims, he is not medically qualified to diagnose himself with a knee condition, neurological disorder, sleep disorder or a condition manifested by fatigue.

Additionally, there is no clinical indication the Veteran has an undiagnosed illness    or a medically unexplained multisymptom illness to which his knee pain, sleep impairment, fainting or fatigue can be attributed.  In October 2014, the VA examiner clearly determined that the Veteran does not have a multisymptom  illness as defined by the criteria of 38 C.F.R. § 3.317(b).  Additionally, there are  no objective indications of chronic disability of the left knee or neurological disability, and his sleep impairment and fatigue have been attributed to his diagnosed psychiatric disorder.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim and the claims must be denied.  In reaching these conclusions,   the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims,    that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).



ORDER

Service connection for a left knee condition is denied.

Service connection for a sleep disorder is denied.

Service connection for a neurological disorder is denied.

Service connection for fatigue is denied.


REMAND

Based on review of the record, the Board finds that further development is necessary regarding the Veteran's claim for entitlement to service connection       for headaches prior to final adjudication.

A review of the Veteran's STRs reveals he was seen at various times for treatment for headaches.  His STRs indicate he was involved in a motor vehicle accident in January 1992 and was assessed for a possible traumatic brain injury.

A December 2005 private treatment record indicated that in January 2004, the Veteran began having episodes of headache and his blood pressure was shown to  be quite high.  He was noted to have a significant history of untreated hypertension that was diagnosed in 2003.  He was put on anti-hypertensive medication, but could not afford them so he stopped taking them.  Headaches returned.  It was noted that instead of restarting his medications, he took time off from work which reportedly caused some abatement of the headaches.  However, in December 2005, he reported he still had them occasionally and they were associated with light sensitivity and nausea.  

VA treatment records dated in May 2010 noted headaches associated with nightmares caused by the Veteran's PTSD.

The Veteran underwent a Gulf War Examination in October 2014.  As to headaches, the examiners simply noted the Veteran did not have a headache at     the time of the examination.

The Board finds that given evidence of headaches in service and in the treatment records thereafter, the Veteran should be afforded an examination to address whether he has a diagnosed headache disorder that is at least as likely as not related to service or secondary to his service-connected PTSD.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Associate outstanding VA treatment records dating since August 2014 with the electronic claims file.

2.  Schedule the Veteran for a VA headache examination to determine the nature of his current headaches and to obtain an opinion as to whether any diagnosed headache condition is possibly related to service or secondary to a service-connected condition.

The claims file, to include electronic VA treatment records, should be reviewed.  After review of the file and examination of the Veteran, the examiner should offer an opinion as to the following: 

a) Is it at least as likely as not (a probability of at least 50 percent or higher) that any currently diagnosed headache condition is related to the Veteran's service? 

b) If not, is it at least as likely as not that any current headache disorder is caused by the Veteran's service-connected PTSD?

c) If not caused by the service-connected PTSD, is it    at least as likely as not that any currently diagnosed headache disorder has been permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by the service-connected PTSD?  If so, the examiner should attempt to quantify the degree of worsening of the headache condition that is attributable to his PTSD. 

A rationale for all opinions expressed should be provided.

3.  After the above has been completed to the extent possible, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


